Johns, Jr., Chancellor.
The Act of Assembly divorcing the complainant, Susanna Stilley, from her husband, John Stilley, a mensa et thora, also confers upon her all the rights, privileges and immunities of a feme sole. This being her situation, I am of opinion that she had a right to execute all legal instruments necessary for the management of her property ; and, as it appears from the release that she claimed her right of dower in the land held by the defendant, and for a valuable consideration, to wit, the sum of $100, released the same, by her so doing she has precluded herself from claiming, as against the purchaser, the annuity which was bequeathed to her in lieu of dower.
The bill is therefore dismissed, with costs.